DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is no copy included of the reference “Network Functions Virtualisation (NFV)", ETSI, GS NFV 001 V1.1.1 (2013-10), Use Cases V1.1.1, October 2013, Available from the Internet, <https://www.etsi.org/deliver/
etsi_gs/NFV /001_099/001/01.01.01_60/gs_NFV001v010101p.pdf>, (50 pgs).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. 101 as being directed towards software per se.
Regarding claims 2-16, the claim(s) call(s) for a system/apparatus; however, there is no hardware element found within the claimed system/apparatus. As recited in the body of the claim(s), the claimed system/apparatus contains terms such as “a Virtual Network Function (VNF), an orchestrator, QoS diagnostics, etc.” One of Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details. The Examiner respectfully suggests that the claim(s) be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Claims 2-11, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yousaf et al ("Yousaf", Network Slicing with Flexible Mobility and QoS/QoE Support for 5G Networks, 2017, IEEE, Pages 1-7) in view of McNamee et al (“McNamee”, US 20170104609).
Regarding Claim 2, Yousaf teaches a system comprising:
a Virtual Network Function (VNF) that represents a corresponding object (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The VNF is the SDM-C.);
the VNF supports quality of service (QoS) chaining to coordinate an interchange of QoS diagnostics across a plurality of chained VNFs (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. Each service may have different requirements. Thus, an interchange of Qos/QoE requirements (diagnostics) are coordinated across a plurality of chained VNFs. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The VNF is the SDM-C.);
an orchestrator operable, the orchestrator receives QoS diagnostic data from the VNF and chains the plurality of VNFs to provide end-to-end QoS diagnostics across the corresponding objects (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The SDM-O is the E2E orchestrator. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The VNF is the SDM-C.), 
the orchestrator generates a plurality of diagnostic functions based on the received QoS diagnostics (Fig. 1; Pg. 2, Left column, par 2; Pg. 3, Right column, par 2; Pg. 6, Left column, par 1; The SDM-O is the E2E orchestrator. The QoS/QoE requirements are the QoS diagnostics. Each service may have different requirements. The diagnostic functions are the end-to-end services created based on the Qos/QoE requirements.); 
and wherein the VNF is configured to communicate directly with the orchestrator (Fig. 1; Pg. 2, Left column, par 2; Pg. 2, Right column, par 2; The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The VNF is the SDM-C.).
Yousaf does not explicitly teach data-plane object and operates within a control plane; (a component) in the control plane; data-plane objects; 
McNamee teaches data-plane object and operates within a control plane (par 72; par 50); 
(a component) in the control plane (par 72; par 50); 
data-plane objects (par 72; par 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the 
Regarding Claim 3, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the QoS chaining operates across at least one of multiple domains, multiple providers, multiple services, multiple networks and/or multiple users (Fig. 1, Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 6, Left column, par 1-3).
Regarding Claim 4, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the VNF supports at least one of service origination functions, backbone network functions, broadband aggregation network functions, last mile broadband access network functions, gateway functions, premise network functions, terminal functions and/or end-user functions (Fig. 1, Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 6, Left column, par 1-3; The services are end-user functions.).
Regarding Claim 5, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the QoS chaining is further used to assign at least one of bit rates, routing, switching, class of service assignments, priorities, Virtual LAN tags, Multi-Protocol Label Switching tags, Software-Defined Network assignments, virtual networking resources, computing resources, CPU utilization, memory, end-user applications and/or bandwidth (Fig. 1, Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 6, Left column, par 1-3; Virtual networking resources and computing resources are assigned.).
Regarding Claim 6, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the VNF operates on QoS diagnostics (Fig. 1; Pg. 2, Left column, par 2; Pg. 3, Right column, par 2; Pg. 6, Left column, par 1; The SDM-O is the E2E orchestrator. The QoS/QoE requirements are the QoS diagnostics. Each service may have different requirements. The diagnostic functions are the end-to-end services created based on the Qos/QoE requirements. The VNF is the SDM-C.).
Yousaf does not explicitly teach (operating) in real-time.
McNamee teaches (operating) in real-time (par 116; par 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Regarding Claim 7, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches the VNF (Fig. 1; Pg. 2, Left column, par 2).
Yousaf does not explicitly teach wherein the orchestrator uses machine-learning to distill diagnostic data.
McNamee teaches wherein the orchestrator uses machine-learning to distill diagnostic data (par 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the machine learning techniques of McNamee because it improves performance, efficiency, and functionality of the network/system (McNamee; par 83).
Regarding Claim 8, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the QoS chaining provides additional functions of fault management, performance management, assigning classes of service (CoS), and managing Quality of Service (QoS) or Quality of Experience (QoE) (Pg. 3, Left column, par 1; Pg. 5, Right column, par 2-4).
Regarding Claim 9, Yousaf and McNamee teach the system of claim 8.
Yousaf further teaches wherein the additional functions are implemented by the orchestrator (Pg. 2, Left column, par 2; Pg. 2, Right column, par 4; Pg. 3, Left column, par 1-2; The SDM-O is the E2E orchestrator. The SDM-O provides policies on how to fulfill performance demands. Thus, the functions of performance are implemented by the SMO-O.).
Regarding Claim 10, Yousaf and McNamee teach the system of claim 8.
Yousaf further teaches wherein the additional functions are implemented by one or more VNF(s), or by the orchestrator and one or more VNF(s) (Pg. 2, Left column, par 2; Pg. 2, Right column, par 3-4; Pg. 3, Left column, par 1-2; Pg. 1, Right column, par 2; The SDM-O is the E2E orchestrator. The SDM-O provides policies on how to fulfill performance demands. Thus, the functions of performance are implemented by the SMO-O. Performance demands are for each slice. Each slice consists of VNFs. Thus, the VNFs implement the functions of performance.).
Regarding Claim 11, Yousaf and McNamee teach the system of claim 2.
Yousaf further teaches wherein the orchestrator extracts diagnostic data and control configurations of constituent VNFs within the plurality of VNFs (Pg. 2, Left column, par 2; Pg. 2, Right column, par 3-4; Pg. 3, Left column, par 1-2; Pg. 1, Right column, par 2; The SDM-O is the E2E orchestrator. The SDM-O provides policies on how to fulfill performance demands. Thus, the functions of performance are implemented by the SMO-O. Performance demands are for each slice. Each slice consists of VNFs. Thus, the VNFs implement the functions of performance. If QoE/QoS targets are not satisfied, a re-orchestration is performed.).
Yousaf does not explicitly teach data from the plurality of VNFs.
McNamee teaches data from the plurality of VNFs (par 90; par 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
	Regarding Claim 17, Yousaf teaches a method comprising: 
receiving QoS diagnostic data from a plurality of Virtual Network Functions (VNFs) that represents corresponding objects (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs.), 
the plurality of VNFs support QoS chaining to coordinate interchange of QoS diagnostics across the plurality of VNFs (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. Each service may have different requirements. Thus, an interchange of Qos/QoE requirements (diagnostics) are coordinated across a plurality of chained VNFs. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs.); 
correlating the QoS diagnostic data across the plurality of VNFs, the correlated QoS diagnostic data providing diagnostic information across at least a portion of the QoS chaining (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. VNFs are placed based on QoS/QoE based triggers. Thus, the QoS/QoE based triggers (QoS diagnostic data) are correlated across the plurality of VNFs.); 
analyzing the correlated QoS diagnostic data to determine a diagnostic function responsive to at least one of an end-to-end status, performance, and/or fault condition of the objects (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3-5; Pg. 3, Left column, par 1; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. VNFs are placed based on QoS/QoE based triggers. Thus, the QoS/QoE based triggers (QoS diagnostic data) are correlated across the plurality of VNFs. The diagnostic functions are the end-to-end services created based on the Qos/QoE requirements. The end-to-end status, performance, and the fault condition are the slice performance demands.); 
and communicating the diagnostic function to at least one VNF within the plurality of VNFs (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3-5; Pg. 3, Left column, par 1; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. VNFs are placed based on QoS/QoE based triggers. Thus, the QoS/QoE based triggers (QoS diagnostic data) are correlated across the plurality of VNFs. The diagnostic functions are the end-to-end services created based on the Qos/QoE requirements. The services that comprise VNFs are communicated to the SDM-C, which is instantiated as a VNF, through the southbound interface of the SDM-C.).
Yousaf does not explicitly teach end-to-end data-plane objects; the plurality of VNFs operates within a control-plane associated with the end-to-end data-plane objects; data-plane objects.
McNamee teaches end-to-end data-plane objects (par 72; par 50); 
the plurality of VNFs operates within a control-plane associated with the end-to-end data-plane objects (Fig. 1, element 112, par 72; VNFs are associated with each other as shown in Fig. 1. VNFs may be data plane components or control plane components.); 
data-plane objects (par 72; par 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Regarding Claim 18, Yousaf and McNamee teach the method of claim 17. 
Yousaf further teaches wherein a first diagnostic data corresponds to a first VNF (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3-5; Pg. 3, Left column, par 1; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C.).
Yousaf does not explicitly teach a first data is received directly from the first VNF.
McNamee teaches a first data is received directly from the first VNF (par 90; par 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Regarding Claim 20, Yousaf and McNamee teach the method of claim 17. 
Yousaf does not explicitly teach wherein the plurality of data-plane objects comprises at least two of data-plane service elements, network elements, network domains and/or network devices.
McNamee teaches wherein the plurality of data-plane objects comprises at least two of data-plane service elements, network elements, network domains and/or network devices (par 72; par 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Regarding Claim 21, Yousaf and McNamee teach the method of claim 20. 
Yousaf does not explicitly teach wherein the data-plane service elements and/or network elements comprise one or more Physical Network Functions (PNFs), virtual functions and/or functions running on bare metal infrastructure, wherein the one or more PNFs comprise customer premise equipment, network elements, and service origination equipment.
McNamee teaches wherein the data-plane service elements and/or network elements comprise one or more Physical Network Functions (PNFs), virtual functions and/or functions running on bare metal infrastructure, wherein the one or more PNFs comprise customer premise equipment, network elements, and service origination equipment (par 72; par 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yousaf and McNamee in view of Lokman et al (“Lokman”, US 20190222511).
Regarding Claim 12, Yousaf teaches a system comprising: 
a first Virtual Network Function (VNF) that represents a corresponding first object (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C.), 
the first VNF supports quality of service QoS chaining to coordinate an interchange of QoS diagnostics across a plurality of chained VNFs (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. Each service may have different requirements. Thus, an interchange of Qos/QoE requirements (diagnostics) are coordinated across a plurality of chained VNFs. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C.);
a second VNF coupled to the first VNF, the second VNF represents a corresponding second object, the second VNF further supports QoS chaining (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The SDM-O is the E2E orchestrator. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C. The second VNF is another VNF instantiated within the service chain.);
an orchestrator operable, the orchestrator receives QoS diagnostic data from the first VNF and chains the plurality of VNFs to provide end-to-end QoS diagnostics across the corresponding objects, the orchestrator generates a plurality of diagnostic functions based on the received QoS diagnostics (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The SDM-O is the E2E orchestrator. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C. The second VNF is another VNF instantiated within the service chain.);
Yousaf does not explicitly teach data-plane object and operates within a control plane; second data-plane object and operates within the control-plane; (a component) in the control plane; receives data from the second VNF; data-plane objects; wherein the first VNF is configured to communicate with the orchestrator via the second VNF.
McNamee teaches data-plane object and operates within a control plane (par 72; par 50); 
second data-plane object and operates within the control-plane (par 72; par 50);
(a component) in the control plane (par 72; par 50); 
receives data from the second VNF (par 90; par 93);
data-plane objects (par 72; par 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf with the VNF components which include the control plane and data plane elements as well as the real-time data of McNamee because it may collectively provide functionality for the entire end-to-end telecommunications network for a service (McNamee; par 72) and because it allows for the client to receive services instantly thereby improving performance and meeting SLA requirements.
Yousaf and McNamee do not explicitly teach wherein the first VNF is configured to communicate with the orchestrator via the second VNF.
wherein the first VNF is configured to communicate with the orchestrator via the second VNF (par 13-15; Fig. 2B, elements {106a, 106b}, par 37; par 48; par 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf and McNamee with the VNF hopping of Lokman because VNF hopping allows for a traffic flow to change routes frequently to meet specific performance requirements, thereby further improving performance to the system (Lokman; Abstract; par 75). 
Regarding Claim 13, Claim 13 is rejected with the same reasoning as Claim 3.
Regarding Claim 14, Yousaf, McNamee, and Lockman teach the system of claim 12. 
Yousaf further teaches wherein the first and second VNFs support at least one of service origination functions, backbone network functions, broadband aggregation network functions, last mile broadband access network functions, gateway functions, premise network functions, terminal functions and/or end-user functions (Fig. 1, Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3; Pg. 6, Left column, par 1-3; The services are end-user functions. The first VNF is the SDM-C. The second VNF is another VNF instantiated within the service chain.).
Regarding Claim 15, Claim 15 is rejected with the same reasoning as Claim 8.
Regarding Claim 16, Claim 16 is rejected with the same reasoning as Claim 11.
Regarding Claim 19, Yousaf and McNamee teach the method of claim 17. 
Yousaf further teaches wherein a first diagnostic data corresponds to a first VNF (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3-5; Pg. 3, Left column, par 1; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs. The first VNF is the SDM-C.);
diagnostic data (Fig. 1; Pg. 2, Left column, par 2; Pg. 1, Right column, par 1; Pg. 2, Right column, par 3-5; Pg. 3, Left column, par 1; Pg. 3, Right column, par 2; Pg. 5, Right column, par 1-2; Fig. 5; Pg. 6, Left column, par 1; The physical infrastructure are abstracted into a logical virtual network comprising VNFs. The QoS/QoE requirements are the QoS diagnostics. The QoS diagnostics data are the Qos/QoE based triggers. The SDM-O interacts with the SDM-C and the SDM-X which are instantiated as VNFs.).
Yousaf and McNamee do not explicitly teach wherein data is received from a second VNF, the second VNF having received the data from the first VNF.
Lokman teaches wherein data is received from a second VNF, the second VNF having received the data from the first VNF (par 13-15; Fig. 2B, elements {106a, 106b}, par 37; par 48; par 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yousaf and McNamee with the VNF hopping of Lokman because VNF hopping allows for a traffic flow to change routes frequently to meet specific performance requirements, thereby further improving performance to the system (Lokman; Abstract; par 75). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moradi et al (US 20200310846), Abstract - A monitoring controller and a method for monitoring network performance are provided. The comprises determining, by a monitoring controller of a first host, a change in a communication between a first and a second application instance by observing application traffic exchanged between the first and second application instance, the first application instance being executed on the first host and the second application instance being executed on a second host. The method further comprises initiating, by the monitoring controller, a monitoring instance in the first host for exchanging test packets between the first host and the second host for monitoring network performance.
Chitrapu (US 20180359658), Abstract - A system and method are described that provide user-controlled Quality of Experience (QoE) in a network of resources. QoE or service parameter profiles of an SDN-NPV network are mapped to options for user selection using a QoE/service-parameter-control knob. The user selects the desired QoE or service parameter profile from the available options and the SDN-NPV network configuration is implemented that corresponds to the desired QoE or service parameter profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444